Title: Thomas Jefferson’s Proposed Application of the Funds of the University of Virginia, [ca. 10 April 1820]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 10 Apr. 1820
							
						
					
					
						
							
							
							Application of the funds of the University
							
							
							Means
							
						
						
							
							
							 
							D 
							
							
							
							 
							
							D 
							
						
						
							1820.
							
								Apr.
							
							Pay it’s debts amounting to about
							10,000
							.
							1820. 
							
								Apr.
							
							 
							Loan from the Literary fund of
							40,000
							.
						
						
							
							
							Reserve to compleat the 7. Pavilions & 31. Dormitorson hand
							18,000
							
							1821.
							
								Jan.
							
							1.
							Additional loan of
							20,000
							
								
							
						
						
							
							
							undertake 3. pavils & 24. dormits to compleat the Area
							27,600
							.
							1822.
							
								Jan.
							
							1.
							Annual donation of 15,000. D  int. of 40,000.
							− 2400. D
							12,600
							
						
						
							
							
							undertake 3. Hotels & 25. dormits compleatgEast backstreet
							19,000
							
							
							
								
							
							
							do  int. of 60,000.
							− 3600.
							11,400
							
						
						
							
							
							 
							74,600
							 
							1823.
							
								Jan.
							
							1
							
							84,000
							 
						
						
							1821.
							
							undertake 2. Hotels & a Proctor’s house & 25.dorms W. backstr.
							19,000
							
							
							
								
							
							
							Annual donation of 15,000. D  int. of 60,000 D
							− 3,600. D 
							11,400
							
						
						
							
							
							 
							93,600
							 
							
							
							 
							
							95,400
							 
						
						
							This statement shews that the loan of 60,000. D with 3. years of the public annuity, would compleat the establishment (except the Library) to wit, the Central Area of 10. pavilions & 55. dormitories, & the East
								& West backstreets with 
								5. Hotels, a Proctor’s house & 50. dormitories, by the last day of the year 1822. but that this would require our annuity of Jan. 
									1st 1823. & consequently that we could not commence instalments until Jan. 1824. the securing then of this great object depends on the consent of the Literary board to postpone the
								commencement of instalments one year longer than they have proposed, to wit, to the 4th instead of the 3d year. if they consent, the extinguishment of the loan, at 5. annual instalments, will be effected, as stated on the next page by annual payments of 14,244.D. leaving 756.D. annually for the charges of
								preserving the works from destruction, until, by the liberation of the annuity, professors may be engaged & the institution be opened.
							 
							
							 
							 
							D
							 
						
						
							1824.
							
								Apr.
							
							 
							Principal borrowed
							60,000 
							
						
						
							
							
							 
							Interest
							3,600 
							
						
						
							
							
							 
							
							63,600 
							
						
						
							
							
							 
							1st instalment
							14,244 
							
						
						
							
							
							 
							
							49,356 
							
						
						
							1825.
							
								Apr.
							
							 
							interest
							2,961.
							
						
						
							
							
							 
							
							52,317 
							
						
						
							
							
							 
							2d instalment
							14,244 
							
						
						
							
							
							 
							
							38,073 
							
						
						
							1826.
							
								Apr.
							
							 
							Interest
							2,284 
							
						
						
							
							
							 
							
							40,357 
							
						
						
							
							
							 
							3d instalment
							14,244 
							
						
						
							
							
							 
							
							26,113 
							
						
						
							1827.
							
								Apr.
							
							 
							Interest
							1,567.
							
						
						
							
							
							 
							
							27,680 
							
						
						
							
							
							 
							4th instalment
							14,244 
							
						
						
							
							
							 
							
							13,436 
							
						
						
							1828.
							
								Apr.
							
							 
							Interest
							806 
							
						
						
							
							
							 
							
							14,242 
							
						
						
							
							
							 
							5th instalment
							14,242 
							
						
						
							
							
							 
							
							*
							
						
					
				